        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 1 of 14



Curtis R. Hussey
Hussey Law Firm, LLC
10 N. Section Street, No. 122
Fairhope, AL 36532-1896
Telephone: (251) 928-1423
Facsimile: (866) 317-2674
Email: chussey@ThompsonConsumerLaw.com
Attorney for Plaintiff

________________________________________________________________________

               IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH
________________________________________________________________________

Mercedes Heaps,                     )           Case No. 2:18-cv-00589-BCW
                                    )
Plaintiff,                          )           PLAINTIFF’S OPPOSITION TO
                                    )           DEFENDANT’S MOTION TO
       vs.                          )           SUBSTITUTE PARTY PLAINTIFF
                                    )           AND DISMISS
Chad Rasmussen, LLC dba Alpina Legal)
and Cascade Collections, LLC,       )
                                    )           Judge: Hon. Bruce S. Jenkins
Defendants.                         )

I.    Introduction.

      Defendants believe they can use the mechanisms of state law to absolve themselves

of liability for violations of federal law. They are mistaken. The Court should follow the

well-reasoned opinion in Arellano v. Clark Cty. Collection Serv., LLC, 875 F.3d 1213,

1216 (9th Cir. 2017), and deny Defendant’s motion to dismiss. The FDCPA exists to

protect consumers and deter collectors’ bad behavior. It accomplishes this goal by

encouraging consumers to bring enforcement actions against noncompliant collectors.

Allowing collectors to execute on, purchase, and dismiss consumers’ FDCPA claims



                                            1
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 2 of 14



undermines the purpose of the statute, as well as Congress’s chosen enforcement method.

As the Ninth Circuit explained in Arellano, the FDCPA therefore preempts state laws

insofar as they allow collectors to execute on a consumer’s FDPCA claims.

II.    Factual Background

       On June 22, 2017, Defendant Cascade Collections, LLC obtained a default

judgment against Plaintiff in Utah state court. Doc. 17 at 12; Doc. 16 at ¶ 26. On July 27,

2017, Defendants sent Plaintiff a collection letter, which violated several provisions of the

FDCPA. Doc. 16-1. Thereafter, on July 25, 2018, Plaintiff filed her original Complaint

alleging that Defendants had violated several provisions of the Fair Debt Collection

Practices Act (“FDCPA”) in connection with its attempts to collect from Plaintiff. Doc. 1.

The very next day, on July 26, 2018, Defendants filed an application for writ of execution

in an effort to seize Plaintiff’s cause of action against Defendants. Doc. 16-2. Thereafter,

on December 7, 2018, a Deputy Constable of the Salt Lake County Constable’s Office

auctioned off Plaintiff’s choses in action against Defendants. Doc. 17 at 26. Cascade itself

purchased Plaintiff’s choses in action for the paltry sum of $300.00. On December 17,

2018, Defendants filed a motion to dismiss claiming that Cascade was the new party in

interest. Doc. 17. That same day, Plaintiff filed her first amended complaint which

included additional claims for Defendant’s improper attempts to circumvent the FDCPA

and prevent enforcement of the statute against both Defendants. Doc. 16.




                                              2
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 3 of 14



III.   Defendant’s motion should be denied because the FDCPA preempts Utah law
       insofar as it allows defendants in FDCPA actions to purchase and dismiss
       consumers’ FDCPA claims.

       The scope of a statute’s preemptive effect is guided by the rule that Congress’s

purpose is the ultimate touchstone in every pre-emption case. Altria Grp., Inc. v. Good,

555 U.S. 70, 76 (2008). Therefore where, “under the circumstances of [a] particular case,

[a state law] stands as an obstacle to the accomplishment and execution of the full purposes

and objectives of Congress,” that state law must give way. Hines v. Davidowitz, 312 U.S.

52, 67, 61 S. Ct. 399, 404, 85 L. Ed. 581 (1941); see also Boggs v. Boggs, 520 U.S. 833,

844, 117 S. Ct. 1754, 1762, 138 L. Ed. 2d 45 (1997). For example, “[a] state law . . . is

pre-empted if it interferes with the methods by which [a] federal statute was designed to

reach [its] goal.” Int’l Paper Co. v. Ouellette, 479 U.S. 481, 494, 107 S. Ct. 805, 813, 93

L. Ed. 2d 883 (1987).

       The FDCPA is a federal statute enacted “to eliminate abusive debt collection

practices by debt collectors . . . and to promote consistent State action to protect consumers

against debt collection abuses.” 15 U.S.C. § 1692. The Act thus seeks “to protect

vulnerable and unsophisticated debtors from abuse, harassment, and deceptive collection

practices.” Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 938 (9th Cir. 2007). Though

it also empowers the Consumer Financial Protection Bureau and the Federal Trade

Commission to enforce its provisions, Congress particularly sought to effect the FDCPA’s

“broad remedial” goals through “private enforcement”—that is, by “permitting aggrieved

individuals to bring suit as private attorneys general.” Gonzales v. Arrow Fin. Servs., LLC,

660 F.3d 1055, 1060–61 (9th Cir. 2011). In keeping with its desire “to promote consistent

                                              3
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 4 of 14



State action to protect consumers against debt collection abuses,” 15 U.S.C. § 1692,

Congress made clear that state laws that are “inconsistent with any provision” of the statute

are preempted “to the extent of the inconsistency,” id. § 1692n.

       There is a direct conflict between (1) Congress’s plan for preventing debt collection

abuses through the FDCPA’s scheme of private enforcement and (2) Defendants’ scheme

to stymie this case by purchasing Plaintiff’s claim for purposes of dismissing it. To the

extent that state law allows such a tactic, state law must give way to “the supreme Law of

the Land.” U.S. Const., art. VI, cl. 2. While limited law exists on this issue, the highest

court to weigh in on the issue confirms this analysis.

       In Arellano v. Clark Cty. Collection Serv., LLC, the Ninth Circuit faced the same

situation this Court now faces. 875 F.3d 1213, 1216 (9th Cir. 2017). In Arellano, a

consumer filed a lawsuit against a debt collector for violating the FDCPA. Id. Instead of

meeting the merits of the consumer’s claim, the debt collector used a bold gambit. Id. It

quickly obtained a default judgment again the consumer, executed on the consumer’s

FDCPA claim, purchased it at a sheriff’s sale (for a paltry $250), and immediately moved

to dismiss the case. Id. At the trial level, the collector’s tactic worked; the district court

dismissed the case. Id. However, on appeal, the Ninth Circuit reversed and found that

state law—insofar as it allowed a collector to execute against and dismiss an FDCPA

claim—was preempted:

       Where the Act “itself does not speak directly to the issue, the Court must be
       guided by the goals and policies of the Act in determining whether it in fact
       pre-empts an action based on the law of an affected State.” Int’l Paper Co.,
       479 U.S. at 493, 107 S.Ct. 805. Just as in International Paper Co., the federal
       law in question directly regulates the substantive law at issue (debt collection

                                              4
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 5 of 14



      practices) and specifically empowers debtors to bring suit against debt
      collectors. 15 U.S.C. § 1692i; see Int’l Paper Co., 479 U.S. at 495, 107 S.Ct.
      805 (holding that Vermont nuisance law was preempted to the extent that it
      conflicted with water pollution standards set forth in the Clean Water Act).
      And while the Act itself need not “speak directly to the issue,” Int’l Paper
      Co., 479 U.S. at 493, 107 S.Ct. 805, the FDCPA does expressly preempt state
      laws “to the extent that those laws are inconsistent with any provision of this
      subchapter, and then only to the extent of the inconsistency,” 15 U.S.C. §
      1692n.

      In addition to evading liability and preventing Arellano from pursuing her
      potential federal claims, the collection agency has literally used the execution
      mechanism to collect debt from Arellano, and argues that she “has received
      the benefit of [the $250] reduction in her judgment.” But a debt collector
      cannot be allowed to use state law strategically to execute on a debtor’s
      FDCPA claims against it under the guise of legitimate debt collection.
      Though the FDCPA does preserve debt collectors’ rights to collect what they
      are owed, the Act does not “authorize the bringing of legal actions by debt
      collectors.” See 15 U.S.C. § 1692i(b). Debt collectors cannot evade the
      restrictions of the Act by forcing a debtor’s claims to be auctioned,
      acquiring the claims, and dismissing them. To allow otherwise would
      thwart enforcement of the FDCPA and undermine its purpose. See 15
      U.S.C. §§ 1692k, l.

                                      *      *      *

      Resolving this case does not require any additional or supplemental rule
      beyond the text of the Act. A state remedy of execution cannot be used for
      the purpose of avoiding the impact of federal law. Therefore, we reverse
      the district court, and remand for proceedings consistent with this opinion,
      holding that federal law preempts a private party’s use of state execution
      procedures to acquire and destroy a debtor’s FDCPA claims against it. We
      need not, and do not, reach any other issue urged by the parties.

Arellano, 875 F.3d at 1218 (emphasis added).

      The Arellano decision makes perfect sense, and because it proceeds from well-

established Supreme Court Precedent, its reasoning is in no way particular to the Ninth

Circuit or Nevada. Congress’s concern for vulnerable consumers and its chosen method

of protecting them are both imperiled by the purchase-and-dismiss tactic. Congress


                                             5
           Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 6 of 14



intended for the FDCPA’s “broad remedial” goals to be achieved through the work of

“aggrieved individuals . . . bring[ing] suit as private attorneys general.” Gonzales, 660 F.3d

at 1060–61. Allowing the purchase-and-dismiss tactic to succeed would render that system

of private enforcement impossible, as any debt collector facing liability could immediately

sue on the debt, get a judgment, and then execute on the claim. If this practice were

allowed, Collectors would not be deterred from using “abusive debt collection practices.”

15 U.S.C. § 1692. Instead, debt collectors would be safe in the knowledge that they could

always extinguish FDCPA suits against themselves for pennies on the dollar. See Doc. 17

at 26. Such futility would undoubtedly discourage debtors from bringing FDCPA claims.

          While Arellano is not binding authority in this circuit, the Supreme Court has

recognized “the FDCPA’s calibrated scheme of statutory incentives to encourage self-

enforcement” and expressed concerns—when addressing other matters related to the Act—

about “chill[ing] private suits under the statutory right of action . . . .” Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 603, 130 S. Ct. 1605, 1624, 176 L.

Ed. 2d 519 (2010). Given Arellano’s factual parallels and its persuasively reasoned

application of International Paper, the Court should adopt its reasoning and reach the same

result.

          A.    FDCPA case law from around the country confirms that the Arellano
                court’s reasoning is on firm footing.

          Debt collectors have repeatedly tried to offset consumers’ FDCPA damages against

debts—both reduced to judgment and not. These attempts have been repeatedly denied

because they undermine the statute’s purposes and enforcement mechanisms.


                                               6
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 7 of 14



      For example, in Isa v. Law Office of Timothy Baxter & Associates, a collector

attempted to satisfy an FDPCA judgment by paying it directly to the consumer’s creditor.

No. 13-CV-11284, 2013 WL 5692850, at *3 (E.D. Mich. Oct. 21, 2013). The court would

not allow this to happen because it undermined the statute’s purpose and enforcement

mechanisms:

       Defendant does not deny violating the FDCPA . . . . Defendant entered a
       consent judgment for statutory damages and attorney’s fees. Defendant then
       paid those fees to the Plaintiff’s creditor in satisfaction of the underlying
       debt. Defendant incorrectly claims this furthers the purpose of the FDCPA.
       Congress did not intend for collectors to engage in violations, enter
       judgments, and use state law on judgment execution to force payment to
       creditors. Allowing Defendant, the wrongdoer under the FDCPA, to pay
       the judgment directly to Plaintiff’s creditor undermines the very
       purpose of the FDCPA. It in effect negates the FDCPA’s purpose to
       “eliminate abusive debt collection practices by debt collectors.” 15 U.S.C. §
       1692(e). It also undermines Congress’ intent that consumers have access to
       competent counsel. If the Court were to permit Defendant to discharge
       its payment obligations in this manner, attorneys will decline to
       represent consumers if their fees will ultimately end up in the hands of
       the creditor. Accordingly, the FDCPA’s stated purpose does not
       contemplate using a judgment to pay the underlying debt associated with the
       abusive debt collection practice as a remedy for a violation under the Act.

Id. (emphasis added).

       Other courts to have confronted this issue have similarly held that offset is not

permitted because it is antithetical to the FDCPA. See, e.g., Reed v. Glob. Acceptance

Credit Co., No. C-08-01826-RMW, 2008 WL 3330165, at *7 (N.D. Cal. Aug. 12, 2008)

(“Considering that setoff is an equitable remedy [and] appears contrary to the established

policies of FDCPA . . . . defendants are unable to setoff the underlying debt against

plaintiff’s FDCPA claims.”). One court found that “an offset of attorney’s fees would chill



                                             7
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 8 of 14



FDCPA claims, reducing the incentives for plaintiffs to bring FDCPA claims and for

attorneys to represent them,” explaining:

       Offset should not prevail over attorney’s fees if this result would deprive
       future plaintiffs of legal representation . . . . Offset is also “patently unfair”
       where it would effectively force attorneys to satisfy the debts of their clients.
       Wujcik v. Wujcik, 21 Cal. App. 4th 1790, 1794-95 (1994) (favoring offset
       over attorney’s fees because prioritizing a child support judgment over the
       liens of the medical providers and attorney would not hold appellant
       responsible for paying child support arrearages, but rather, would hold the
       medical providers and the attorney responsible for paying appellant’s child
       support obligation out of their pockets). Likewise, if the Court here were to
       prioritize offset over attorney’s fees, the Court would effectively
       mandate that the attorney pay Plaintiff’s debt. This outcome would
       surely chill FDCPA claimants—no prudent attorney would bring
       FDCPA claims with the knowledge that they would end up satisfying
       their clients’ debts out of their own pockets. Because giving offset priority
       over attorney’s fees contravenes legislative intent by reducing the incentives
       for plaintiffs to bring FDCPA claims and for attorneys to represent them, the
       Court declines to offset the attorney’s fee award . . . .

Brown v. Mandarich Law Grp., LLP, No. 13-CV-04703-JSC, 2014 WL 2860631, at *2-4

(N.D. Cal. June 23, 2014) (emphasis added).

      B.      Case law interpreting consumer protection statutes with similar
              enforcement mechanisms to the FDPCA further support the Arellano
              court’s reasoning.

       Like the FDCPA, the Truth in Lending Act (“TILA”), 15 U.S.C. § 1640 et seq., is a

federal fee-shifting statute designed to protect consumers under the umbrella of the

Consumer Credit Protection Act, and it is appropriate to interpret the two in pari materia.

See People v. Rahilly, 247 Mich. App. 108, 112, 635 N.W.2d 227, 230 (2001) (“Two

statutes that relate to the same subject or share a common purpose are in pari materia and

must be read together.”).




                                               8
         Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 9 of 14



       One of the first Courts of Appeal to consider the issue under the TILA held that

offset is not appropriate:

       We hold that in a truth-in-lending action an award of attorney’s fees is not
       subject to setoff against the debtor’s outstanding debt to the creditor. No
       discretion is available to the trial court in this matter and the attorney is
       entitled to the fee that is awarded him regardless of any controversy regarding
       the underlying debt. . . .

       An important enforcement mechanism of the Act is the provision in 15
       U.S.C.A. s 1640 making available double civil damages with a maximum
       ceiling of $1,000.00. As a practical matter, the award of attorney’s fees is a
       critical and integral part of this section. Because of the small amounts
       involved, many potential truth-in-lending plaintiffs are either unable to
       afford an attorney or unable to justify the expense of an attorney. Allowance
       of attorney’s fees in a successful action makes legal representation available
       in a manner analogous to the contingent fee system. Were the attorney’s fee
       award subject to setoff, the expectation of fees from a successful action might
       well be limited to the resources of the debtor in any case where the
       outstanding debt, being in default and subject to counterclaim, exceeded the
       recovery. To allow a setoff would in effect relieve the creditors in violation
       of the Act of the attorney’s fee expense in the case of an insolvent debtor.
       Such a result would thwart the statute’s individual enforcement scheme and
       its remedial objectives.

Plant v. Blazer Fin. Servs., Inc. of Georgia, 598 F.2d 1357, 1365-66 (5th Cir. 1979).

       Other courts followed suit:

       Congress sought to ensure compliance with the Act by providing an incentive
       for self-enforcement: actual monetary recovery by the individual borrower-
       litigant and recovery of his attorney’s fees. . . . By allowing lenders to
       subtract Truth-in-Lending awards from amounts owed them by bankrupt
       borrowers, the district court would eliminate any incentive for bankruptcy
       trustees to pursue Truth-in-Lending claims. . . . The denial [of offset] clearly
       effectuated the deterrent and self-enforcement purposes of the Act.
       Moreover, imposition of the section 1640 award without the right to setoff
       merely penalized [the defendant] to the extent intended by Congress; it did
       not impose draconian sanctions . . . .




                                              9
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 10 of 14



Riggs v. Gov't Emp. Fin. Corp., 623 F.2d 68, 74-75 (9th Cir. 1980); see also Griggs v.

Provident Consumer Disc. Co., 680 F.2d 927, 932-33 (3d Cir. 1982), vacated on

jurisdictional grounds, 699 F.2d 642 (3d Cir. 1983) (“If a creditor were allowed a setoff,

the deterrent effect of the civil penalty liability would be reduced. A setoff would remove

incentives for an obligor to sue under the Act. Moreover, a setoff would be anomalous

since the cause of action inures to the plaintiff as a private attorney general.”); Graham v.

Bank of Damascus, Inc., 528 F. Supp. 596, 598 (W.D. Va. 1981) (“While this court agrees

that the attorney’s fees are awarded to the plaintiff, it cannot agree that the fee should then

be subject to setoff. To allow such a setoff would effectively make Truth in Lending claims

unavailable to insolvent debtors. This court agrees with the court in Plant and rejects such

an outcome.”) (citing Plant, 598 F.2d at 1366); Schmidt v. Citibank (S. Dakota) N.A.

(CBSD), 677 F. Supp. 687, 691 (D. Conn. 1987) (“Defendant’s argument herein, much like

the argument in Plant that the debtor’s outstanding debt to the creditor should be offset by

the amount paid to plaintiff's attorney for prosecuting his TILA claim, ignores the intent of

the statute.”); cf. Duncan v. U.S. Dep't of Army, 887 F.2d 1078 (4th Cir. 1989) (“private

enforcement . . . will be undermined if the very offender of the statute is let off the hook

from paying attorney’s fees which in effect provide the mechanism by which the

enforcement is brought to bear.”).

       The Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.72, is

Florida’s state counterpart to the FDCPA and is interpreted similarly. See Fla. Stat. §

559.77(5); Oppenheim v. I.C. Sys., Inc., 627 F.3d 833, 839 (11th Cir. 2010). Interpreting

the FCCPA, the Eleventh Circuit held that “the stated purpose of the FCCPA would be

                                              10
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 11 of 14



undermined if set off was allowed,” explaining the holding of the court below, which it

affirmed, as follows:

       [I]t would be “inequitable to permit” Chase to set off its FCCPA obligation
       because it would allow Chase “to take illegal action without consequence.”
       In the bankruptcy court’s view, if a creditor can simply set off an award under
       the FCCPA against the outstanding debt the creditor is attempting to collect,
       there would be little to no incentive to comply with the FCCPA. The
       bankruptcy court was also concerned that allowing a creditor to set off its
       FCCPA obligation would “reward” the creditor’s illegal actions by giving it
       “a shortcut in the collection process.” Further, the bankruptcy court noted
       that the Florida legislature included a mandatory attorney’s fee provision in
       the FCCPA. The bankruptcy court determined that the Florida legislature
       included the mandatory attorney’s fee provision in order to encourage private
       attorneys to bring FCCPA claims. In the bankruptcy court’s view, if a
       creditor is allowed to set off its FCCPA obligation against the outstanding
       debt, private attorneys would be discouraged from bringing FCCPA claims
       and bad collection practices—the very practices the statute is meant to
       curb—would never be aired in a court of law.

Brook v. Chase Bank USA, N.A., 566 F. App’x 787, 790 (11th Cir. 2014).

       Even the Supreme Court, considering a similar issue, has found offset inappropriate

where a creditor is liable for a statutory penalty. See McCollum v. Hamilton Nat. Bank of

Chattanooga, 303 U.S. 245, 248, 58 S. Ct. 568, 570, 82 L. Ed. 819 (1938) (“To allow

respondent to satisfy the judgment for penalty by mere deduction from its claim against the

bankrupt’s estate is to detract from the punishment definitely prescribed. The sentence

specifically required by the law may not be cut down by implication, set-off or

construction; for that would narrow the statute and tend to defeat its purpose.”).




                                             11
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 12 of 14



       C.     Defendants use the same underhanded tactic condemned in Arellano,
              thus this Court should likewise find that they preempted from doing so
              by the FDCPA.

       Cascade obtained a judgment against Plaintiff, executed on her FDCPA claims,

purchased them at a Constable’s sale for a measly $300 (see Doc. 17 at 26), and now based

on the sale, Defendants seeks to dismiss Plaintiff’s case. Doc 17. If allowed, Defendants’

scheme would allow them to evade the resolution of Plaintiff’s claims on the merits, and

avoid all potential liability under the FDCPA, thereby “thwart[ing] enforcement of the

FDCPA and undermin[ing] its purpose.” Arellano, 875 F.3d at 1218. Insofar as Utah law

allows Defendants to seize Plaintiff’s FDCPA claims and dismiss them, it stands as an

obstacle to Congress’s aim in enacting the FDPCA, and Congress’s intent that consumers

enforce the statute, therefore it is preempted by the FDPCA. See Hines, 312 U.S. at 67;

Int'l Paper, 479 U.S. at 494.

       Defendant’s motion does not address Arellano, and instead it relies upon RMA

Ventures California v. SunAmerica Life Ins. Co., 576 F.3d 1070, 1071 (10th Cir. 2009).

Because it is easily distinguishable, Defendant’s reliance on RMA Ventures is misplaced.

       RMA Ventures is a diversity case for breach of contract and misrepresentation,

litigated by two business. Id. After the plaintiff lost at the trial level, it appealed. While

the appeal was pending, the defendant obtained a fee award. Id. The plaintiff did not

appeal the award of attorney’s fees, or post a supersedeas bond pending the outcome of the

appeal. Id. The defendant used its fee award and judgment to execute on the plaintiff’s

appeal rights. Id. The defendant then moved to dismiss the plaintiff’s appeal, which the

Court of Appeals allowed. Id.

                                             12
        Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 13 of 14



       RMA Ventures could not be more different. It did not involve a consumer claim

under the FDCPA, or any other federal law, and preemption was not an issue in the case.

Thus, the primary features animating the Arellano decision were simply not present in RMA

Ventures. Therefore, it is distinguishable.

V.     Conclusion.

       Defendant’s motion should be denied in its entirety. Insofar as Utah law allows

collectors to seize, purchase, and dismiss consumers’ FDCPA claims, it frustrates the

FDCPA’s purpose and Congress’s chosen enforcement mechanisms. Thus, it is preempted

by the FDCPA.


Dated: January 21, 2019.                  Respectfully submitted,

                                          s/Curtis R. Hussey
                                          Curtis R. Hussey
                                          USB No. 5488
                                          Hussey Law Firm, LLC
                                          10 N. Section Street, No. 122
                                          Fairhope, AL 36532-1896
                                          Telephone: (251) 928-1423
                                          Facsimile: (866) 317-2674
                                          Email: chussey@ThompsonConsumerLaw.com

                                          Co-counsel with:
                                          Thompson Consumer Law Group, PLLC

                                          Correspondence address:

                                          Thompson Consumer Law Group, PLLC
                                          5235 E. Southern Ave D106-618
                                          Mesa, AZ 85206
                                          TCLG@thompsonconsumerlaw.com

                                          Attorneys for Mercedes Heaps


                                              13
       Case 2:18-cv-00589-BSJ Document 19 Filed 01/21/19 Page 14 of 14




                              CERTIFICATE OF SERVICE


      I certify that on January 21, 2019, I filed the foregoing document with the Court

using CM/ECF, which will send notification of such filing to all counsel of record.


                                          s/Curtis R. Hussey
                                          Curtis R. Hussey




                                            14
